Name: Commission Regulation (EEC) No 559/90 of 5 March 1990 setting the indicative yield for hemp seed for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 57/ 12 Official Journal of the European Communities 6. 3 . 90 COMMISSION REGULATION (EEC) No 559/90 of 5 March 1990 setting the indicative yield for hemp seed for the 1989/90 marketing year on the basis of this information and by reference to the factors mentioned in Article 1 (3) of that Regulation the indicative yield of hemp seed should be determined for the homogeneous production areas established using the data transmitted by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed ('), and in particular Article 2 (3) thereof, Whereas under Article 2 ( 1 ) of Regulation (EEC) No 3698/88 the aid for hemp seed is granted for a production volume obtained by applying an indicative yield to the areas sown and harvested ; whereas this yield is to be determined as specified in Council Regulation (EEC) No 3698/88 and (EEC) No 1496/89 of 29 May 1989 laying down general rules for granting aid for hemp seed (2), Whereas pursuant to Article 7 ( 1 ) of Commission Regula ­ tion (EEC) No 3164/89 of 23 October 1989 laying down detailed rules for the application of special measures in respect of hemp seed (3) producing Member States have informed the Commission of the outcome of the sampling checks mentioned in Article 1 (2) of that Regu ­ lation carried out to determine representative seed yields per hectare in homogeneous production areas ; whereas HAS ADOPTED THIS REGULATION : Article 1 The indicative yield for hemp seed is fixed at 1 295 kg per hectare for the 1989/90 marketing year. Article 2 This Regulation shall enter into force on the third day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 325, 29 . 11 . 1988 , p. 2 . (2) OJ No L 148, 1 . 6. 1989, p. 3 . P) OJ No L 307, 24. 10 . 1989, p . 22.